Citation Nr: 0502789	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, including pes planus.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to May 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on remand from a July 8, 2004 Order of the U. S. 
Court of Appeals for Veterans Claims (Court).  The Order (1) 
vacated the Board's May 2003 decision denying service 
connection for a bilateral foot disorder and remanded the 
matter for failure to comply with certain Veterans Claims 
Assistance Act (VCAA) notice provisions; and (2) dismissed 
the appeal with respect to the claim of entitlement to a 
permanent and total disability rating for nonservice-
connected pension.  As to the latter issue, the Court 
determined that where the Board has not yet issued a 
"final," appealable decision on the matter for which the 
Court's review is sought, the Court has no jurisdiction to 
review it.  

In May 2004, while the appeal to the Court as to both issues 
was pending, the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA) granted 
entitlement to a permanent and total disability rating for 
nonservice-connected pension, effective on May 1, 1995, the 
date on which the original claim for such entitlement was 
filed.  As this matter has been resolved in the veteran's 
favor, it is moot for the purposes of appellate review.       

As for the foot disorder service connection claim, the RO 
initially denied the claim, characterized as service 
connection for bilateral pes planus and filed in March 1995, 
in an August 1995 rating decision.  The Board affirmed the 
RO's denial in August 1998, and denied reconsideration of its 
decision in April 1999.  The veteran sought the Court's 
review of the Board's decision.  In September 2000, the Court 
vacated the Board's August 1998 decision and remanded the 
matter for readjudication due to an inconsistency between the 
bases for the decisions of the RO and the Board (i.e., the RO 
denied the claim on its merits, but the Board denied the 
claim based upon lack of a "well-grounded" claim).  In May 
2001, the Board remanded the matter for further evidentiary 
development consistent with VCAA, enacted in November 2000, 
after the issuance of the Court's order.  In March 2003, the 
Board denied service connection for pes planus on the grounds 
that it was not incurred in service, and that it pre-existed 
service and did not become aggravated therein.  This 
decision, as discussed above, was vacated by the Court in its 
July 2004 order.     

While the Board regrets further delay in the adjudication of 
the foot disorder claim, it finds that additional development 
is warranted, as explained below.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The key issues in this claim are whether the veteran's 
bilateral pes planus was incurred in active service (direct 
service connection) or, in the alternative, whether it was 
pre-existing but aggravated during active service.  The Board 
notes that the veteran's contentions in this regard are not 
consistent.  Notably, in his notice of disagreement submitted 
in September 1995, he reported that he had pre-existing pes 
planus aggravated during service.  In a VA Form 9 received in 
June 1996, he reported that a foot disorder "started" in 
service, presumably to indicate that it was incurred in 
service.

It also is not clear, based upon a review of the service 
medical records, whether pes planus pre-existed service, or 
whether it was incurred in service.  Service entrance reports 
of medical history and medical examination dated in November 
1970 indicate nothing abnormal about the feet.  In a report 
of medical history dated in February 1970, the veteran's 
report as to pre-existing foot problems is ambiguous, as he 
checked both "yes" and "no" boxes for "foot trouble" and 
then apparently blotted out the "yes" box; nonetheless, 
clinical findings at that time were normal with respect to 
the musculoskeletal system.  In June 1971, the veteran was 
diagnosed with pes planus and given arch supports, and was 
seen for pes planus symptoms a few times thereafter.  At the 
time of the separation medical examination in early April 
1972, all clinical findings were normal with respect to the 
musculoskeletal system.  In late April 1972, the veteran 
signed a statement that his medical condition had not changed 
since the separation medical examination was conducted.  
Thus, this claim must be evaluated considering both theories 
- direct service connection and aggravation of a pre-existing 
foot disorder.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2004).  A 
veteran who served during a period of war, as the veteran 
here, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination.  38 U.S.C.A. § 1111 (West 2002).  

This presumption of soundness, however, may be rebutted with 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to a 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153 (West 2002); 38 C.F.R. 3.306(b) (2004); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The laws further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  
Also pertinent in this case is the decision of the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

At the time the Board decided the veteran's case in March 
2003, VA still had the burden to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability pre-existed service.  However, if VA met 
this burden, then it had the burden to rebut the presumption 
by a preponderance of the evidence (a lower standard) that 
the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence 
that the pre-existing disorder was not aggravated during 
service (a higher standard).

In light of Wagner and VAOPGCPREC 3-03 (both were issued 
after the Board's last, March 2003 decision), the claim must 
be reconsidered based on both direct service connection and 
aggravation of pre-existing pes planus on the "clear and 
unmistakable evidence" standard.  

On a related matter, the Board acknowledges that the veteran, 
through his counsel, recently submitted a medical opinion 
report of Dr. C.N.B., a neuro-radiology specialist, which 
apparently is intended to preemptively address the key 
evidence needed here - that is, the issue of etiology, or 
medical causation - before the Board reconsiders the matter 
on remand.  Dr. C.N.B. reportedly examined the veteran and 
concluded, among other things, that the veteran's pes planus 
should be service-connected.  See doctor's November 2004 
report (initial review by RO waived).  This report does not 
adequately or specifically address the key issue of etiology, 
and more particularly, whether pes planus itself was 
chronically aggravated beyond the normal course or natural 
progression of the disorder during active service.  Thus, in 
consideration of the foregoing, the Board finds that a VA 
orthopedic examination is warranted on remand to squarely 
address this issue.    

On another matter, the Board notes that its May 2001 remand 
order directed the RO to confirm whether the veteran is 
obtaining Social Security Administration (SSA) disability 
compensation benefits, and if so, obtain records upon which 
SSA benefit entitlement was based.  In February 2001, 
appellant's counsel wrote indicating that the veteran is, or 
has been receiving, SSA benefits.  In June 2001, the veteran 
wrote that he last received SSA benefits four years before.  
However, it is not clear whether follow-up actions took place 
to obtain such records.  The Board's intention is to ensure 
as complete a record as possible with respect to potentially 
relevant evidence, and to ensure compliance with the 
veteran's due process rights.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law judge, 
and give the evidence appropriate consideration and weight).  
Indeed, appellant's counsel has argued that failure to obtain 
such records violates duty-to-assist obligations.  See p. 6, 
January 2004 appellate brief filed with the Court.     

Finally, the Court's Order included requiring the Board to 
comply with the notice provisions of 38 U.S.C.A. § 5103(a); 
specifically, the briefs of the parties on appeal before the 
Court mentioned that the notice given to the appellant did 
not specify which evidence he was to submit and which 
evidence VA would obtain.  

In consideration of the foregoing, the bilateral foot 
disorder claim is remanded for the following actions, after 
which a de novo review should be conducted by the RO:  
  
1.  Notice.  The veteran should be 
provided notice pursuant to 38 U.S.C.A. 
§ 5103(a).  This notice should 
specifically tell him which evidence he 
should submit and which evidence VA will 
obtain.

2.  SSA Records.  Obtain the records 
associated with the veteran's SSA 
disability compensation benefits 
application, including supporting 
exhibits/evidence, and SSA administrative 
law judge's decision.  Associate with the 
claims folder these records.   

3.  VA C&P Examination.  After completing 
the above, schedule the veteran for a VA 
examination by a qualified medical 
professional, such as an orthopedist, to 
first diagnose the veteran's claimed foot 
disorder(s), and then determine, 
following a review of the claims folder, 
for each diagnosed foot disorder whether 
it is at least as likely as not (i.e., by 
a probability of 50 percent), more likely 
than not (i.e., by a probability higher 
than 50 percent), or less likely than not 
(i.e., by a probability less than 50 
percent), that the diagnosed disorder 
began or was aggravated during the 
veteran's active military service.  

More specifically, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
bilateral foot disorder(s) existed prior 
to service (see discussion of service 
medical records above) and, if so, was 
aggravated (chronically worsened beyond a 
natural progression of the disorder) 
during active service.  If arthritic 
changes are noted in the feet based upon 
diagnostic testing (e.g., x-ray), then 
the examiner also should state the likely 
onset of such changes.  Finally, the 
examiner should state (if it is 
determined that there was no pre-existing 
foot disorder) whether it is as likely as 
not that the currently diagnosed disorder 
was incurred in active service.  

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine on any requested issue or 
question without resorting to conjecture 
or speculation, he should so state and 
explain the reasons therefor.  Diagnostic 
testing, if deemed to be warranted by the 
examiner, should be performed.  

The examiner must review the veteran's 
medical history as documented in the 
claims folder, and in particular, the 
service medical records and this remand 
order, before issuing the opinion 
requested herein.  The report should 
specifically state whether the claims 
folder was reviewed.  

Associate with the claims folder the 
examiner's written report/opinion, along 
with diagnostic testing records, if any.

4.  After completion of the above, review 
the entire claims folder and readjudicate 
the claim.  See Wagner and discussion 
above.  If any determination remains 
unfavorable to the veteran, he and his 
counsel should be provided an updated 
Supplemental Statement of the Case, 
specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 C.F.R. § 3.159 (2004), and 
an opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




